Title: James Monroe to Thomas Jefferson, 3 May 1820
From: Monroe, James
To: Jefferson, Thomas


					
						Dear Sir
						
							Washington
							May 3. 1820.
						
					
					We are still destind to have further trouble with Spain. It was hoped, that the minister lately arrivd, would have terminated every difficulty, but it appears that he has come to act the part of his predecessor, to make complaints, demand explanations, & report them to his government, who may take as many years to conclude another treaty, as they did the last. This minister admits, that there is no cause for his govt, to decline the ratification of the treaty, but insists that it shall be made dependant, not on the conditions containd in it, but a stipulation, that the U States will form no relations with the So A: Colonies, especially of recognition, untill they be recognized by other Colonies. I shall lay the correspondence before Congress, the latter end of this week.
					I hope that your health is good, & that I shall be able to visit albemarle, soon after the adjournment of Congress, & to find you there. The contiguity of my farm in Loudoun, to this place, together with a desire to attend to its improv’ment; with a view to its sale, when good land will sell for any thing, to place me finally out of debt, with a moderate subsistence in Albemarle, will induce me to divide my time between the two places.
					
						very sincerely your friend
						
							James Monroe
						
					
				